Madsen, J.
(dissenting) — I agree with the majority that the Court of Appeals decision rests upon an improper rule of law, i.e., that a simple assault, viewed objectively, never justifies use of deadly force in response.1 I dissent, however, because contrary to the majority’s decision, the trial court erroneously deprived the defendant of a jury decision on the issue of self-defense.
*780The majority approves the trial court’s conclusion that no reasonable person in defendant Timothy Walker’s shoes could have perceived a threat of great personal injury, and thus affirms that court’s refusal to give self-defense instructions. “The question of whether the defendant has produced sufficient evidence to raise a claim of self-defense is a matter of law for the trial court.” State v. Janes, 121 Wn.2d 220, 238 n.7, 850 P.2d 495, 22 A.L.R.5th 921 (1993). It is not improper to refuse a self-defense instruction when there is no evidence to justify a reasonable inference that the defendant acted in self-defense. State v. Currie, 74 Wn.2d 197, 198, 443 P.2d 808 (1968). However, a “[tjrial court is justified in denying a request for a self-defense instruction only where no credible evidence appears in the record to support a defendant’s claim of self-defense.” State v. McCullum, 98 Wn.2d 484, 488, 656 P.2d 1064 (1983). A self-defense instruction must be given when the defendant produces some evidence of self-defense. Janes, 121 Wn.2d at 237. The threshold burden is low. Id. The evidence does not need to be sufficient to create a reasonable doubt. McCullum, 98 Wn.2d at 488. Once such evidence is produced by defendant, the State’s burden is to prove the absence of self-defense beyond a reasonable doubt. State v. Walden, 131 Wn.2d 469, 473, 932 P.2d 1237 (1997); Janes, 121 Wn.2d at 237. Even though evidence of self-defense was offered here, the State was relieved of its burden to disprove self-defense beyond a reasonable doubt. Thus, I would reverse and remand this case for a new trial.
In determining whether there is sufficient evidence to instruct the jury on self-defense, the trial court must view the evidence in the light most favorable to the defendant. State v. Callahan, 87 Wn. App. 925, 933, 943 P.2d 676 (1997). Likewise, an appellate court reviewing the propriety of a trial court’s refusal to give instructions on self-defense considers the evidence in the light most favorable to the defendant. State v. Jelle, 21 Wn. App. 872, 873, 587 P.2d 595 (1978). Thus, to uphold the trial court’s refusal to give a self-defense instruction, there can be no evidence in the record, viewed in the light most favorable to the defendant, *781that a reasonable person in Walker’s circumstances, knowing what he knew and seeing what he saw, would believe that his or her person was in imminent danger of death or great personal injury. See Walden, 131 Wn.2d at 474-75.
This record contains evidence supporting a self-defense instruction. George Shepardson was much larger than Walker. Walker suffered from a back condition making him more susceptible to pain and more vulnerable to a beating because it limited his movements. There was evidence that Shepardson met Walker in the street and immediately began swinging his fists, backed Walker up, and had him pinned over the hood of a car. Defendant testified he tried to hit back, but could not get past Shepardson’s arms. He also testified he feared Shepardson was going to kill him. This encounter was preceded shortly in time by an altercation where Shepardson became verbally abusive and then physically confrontational. Given the evidence of disparity in size, defendant’s disabled condition, and his having been overcome by Shepardson after a previous physical attack, the evidence meets the threshold standard of “some evidence” of self-defense. It is not the trial court’s prerogative to resolve the factual question whether a defendant in fact acted in self-defense. It is the State’s burden to disprove the defense once validly raised, and the jury’s province to resolve the factual issues.
However, like the trial court, the majority also erroneously assesses the evidence to decide whether or not Walker acted in self-defense. The proper question is not whether Walker acted in self-defense, but whether he produced some evidence of self-defense. Additionally, the majority errs in its factual analysis when it states, among other things, that there was no evidence that Walker sustained any kind of injury (other than a possible slight injury) and this lack of physical evidence supports the conclusion that Walker did not fear for his life. The majority’s analysis is inconsistent with the principle that in order to establish self-defense, a finding of actual danger is not necessary. The jury instead must find only that the defendant reasonably believed that *782he or she was in danger of imminent harm. State v. LeFaber, 128 Wn.2d 896, 899, 913 P.2d 369 (1996). If actual danger is not necessary, neither is actual injury to show reasonable belief.
The trial court also ruled that Walker was a first aggressor who was not entitled to a self-defense instruction. This ruling was in error. In general the right of self-defense cannot be successfully invoked by an aggressor or one who provokes an altercation, unless he or she in good faith first withdraws from the combat at a time and in a manner to let the other person know that he is withdrawing or intends to withdraw from further aggressive action. State v. Craig, 82 Wn.2d 777, 783, 514 P.2d 151 (1973). I cannot agree in this case that Walker was the first aggressor as a matter of law. There is evidence that after retreating into his house Walker argued with his wife, then put a knife in his back pocket and went back outside to try to convince Shepard-son to leave his family alone. Walker went into the street when Shepardson said “Come on. Let’s do it.” 3 Verbatim Report of Froceedings at 427. Shepardson then attacked him.
Although Walker carried a knife back outside, there is evidence that it was concealed in his back pocket; thus, Shepardson’s attack was not precipitated by the knife. Although on the one hand it might be argued that when Walker went back outside his return provoked Shepardson, Walker testified that he sought to convince Shepardson to leave his family alone and took a knife with him only because he feared that if Shepardson got into a fight with him, Shepardson would kill him. Viewing the evidence favorably to Walker, the trial court should not have determined as a matter of law that Walker was an aggressor not entitled to a self-defense instruction.
I would reverse Walker’s conviction and remand for a new trial with appropriate instructions on self-defense.
*783Johnson, Alexander, and Sanders, JJ., concur with Mad-sen, J.

That analysis fails to recognize the subjective component of the self-defense inquiry, as well as the court’s recent decision in State v. Walden, 131 Wn.2d 469, 932 P.2d 1237 (1997).